Citation Nr: 1337999	
Decision Date: 11/20/13    Archive Date: 12/06/13

DOCKET NO.  10-19 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Providence, Rhode Island


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of service connection for left knee disorder.

2.  Entitlement to service connection for left knee disorder.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Brian E. Flannery, Associate Counsel



INTRODUCTION

The Veteran served on Active Duty from June 1989 to April 1993.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the RO which declined to reopen the claim of service connection for a left knee disorder.

The Veteran testified at a hearing held at the RO before the undersigned Veterans Law Judge in May 2012.  A transcript of the hearing has been associated with the Veteran's VA claims folder.

The reopened claim of service connection for left knee disorder is being remanded to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  The RO denied the Veteran's original claim of service connection for a left knee disorder in a June 1994 rating decision; he was notified of the denial and apprised of his appellate rights, but did not initiate a timely appeal.

2.  The evidence received since the final June 1994 rating decision is new, relevant, and raises a reasonable possibility of substantiating the claim of service connection for a left knee disorder.



CONCLUSION OF LAW

New and material evidence has been submitted since the June 1994 rating decision to reopen the claim of service connection for a left knee disorder.  38 U.S.C.A. § 5108  (West 2002); 38 C.F.R. § 3.156 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

As to the new and material evidence issue for a left knee disability, review of the claims folder shows compliance with the Veterans Claims Assistance Act (VCAA), 38 U.S.C.A. § 5100 et seq. See also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

The December 2008 VCAA notice letter is compliant with the Court's decision in Kent v. Nicholson, 20 Vet. App. 1  (2006), since it sufficiently explained the bases of the prior denial (i.e., the deficiencies in the evidence when the claim was previously considered). 

If any defect in VCAA notice or assistance is found, such defect is not prejudicial to the Veteran, given the completely favorable disposition of the new and material evidence issue for a left knee disability.  See 38 C.F.R. § 20.1102; Bernard v. Brown, 4 Vet. App. 384, 392-94  (1993). 

With regard to the now reopened claim, the Board finds that further evidentiary development is needed and will be discussed hereinbelow. 

Therefore, an analysis regarding compliance with VCAA for the underlying claim of service connection is not required at this time. 



New and Material Evidence - Left Knee Disability

The RO denied the Veteran's original claim of service connection for a left knee disorder in a June 1994 rating decision.  The RO notified the Veteran of that decision and apprised him of his procedural and appellate rights, but he did not initiate an appeal in a timely manner.  Therefore, that decision is final based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.302, 20.1103 (2012).

The Court has held that, in determining whether new and material evidence has been submitted, it is necessary to consider all evidence added to the record since the last time the claim was denied on any basis.  See Evans v. Brown, 9 Vet. App. 273, 283  (1996) (emphasis added). 

The RO denied service connection for a left knee disorder in the June 1994 rating decision because service medical records did not show any evidence of a left knee injury. 

The Veteran filed his petition to reopen the claim of service connection for a left knee disorder in November 2008.  Therefore, the amended regulation for new and material evidence applies. See 66 Fed. Reg. at 45,620 (applying the revised version of 38 C.F.R. § 3.156 to petitions to reopen filed on or after August 29, 2001). 

Accordingly, the Board must determine whether there is new and material evidence sufficient to reopen the claim before it could proceed to readjudicate the underlying merits of the issue.  If the Board finds that new and material evidence has not been presented, the analysis must end there. 

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  Under the revised standards, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. 

New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2012). 

In determining whether evidence is new and material, the credibility of the evidence in question is presumed.  Justus v. Principi, 3 Vet. App. 510, 513  (1992); but see Duran v. Brown, 7 Vet. App. 216  (1994) ("Justus does not require the Secretary [of VA] to consider the patently incredible to be credible").  

In Shade v. Shinseki, 24 Vet. App. 110, 118-19  (2010), the Court held that new evidence would raise a reasonable possibility of substantiating the claim if when considered with the old evidence it would at least trigger the Secretary's duty to assist by providing a medical opinion.  That is, there is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim, for purposes of reopening the claim.  Id. at 117.

Here, the Board finds that new and material evidence within the meaning of 38 C.F.R. § 3.156(a) has been received since the June 1994 rating decision. 

Specifically, the Veteran testified at the May 2012 hearing that, in approximately 1994, he had arthroscopic knee surgery and found to have a torn meniscus and water behind the knee cap.  The menisci, both medial and lateral, had to be removed.  He testified that he had spoken to a physician who was certain that the left knee problem had been caused by an injury during service.  The Veteran also testified about the severe trauma to the knee that was sustained during his Desert Storm deployment when he carried extreme weights for long distances in combat operations. 

Presuming the credibility of this evidence, this evidence relates to an unestablished fact necessary to substantiate his left knee disability claim and raises a reasonable possibility of substantiating his claim.  That is to say, this evidence is new and material and sufficient to reopen the claim of service connection for a left knee disability.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a). 


ORDER

As new and material evidence has been received to reopen the claim of service connection for a left knee disability, the appeal to this extent is allowed subject to further action as discussed hereinbelow.

REMAND

As discussed, the claim of service connection for a left knee disability is reopened based on the submission of new and material evidence.  However, before addressing the merits of all of the service connection claims on appeal, the Board finds that additional development of the evidence is required.

First, there appears to be VA medical records that have not been associated with the claims file.  A November 1993VA medical examination reported that the Veteran began having left knee problems in service and that arthroscopic surgery was scheduled.  This is presumably the same surgery described by the Veteran in his hearing testimony.  Accordingly, there may be VA medical records pertaining to the knee surgery and subsequent treatment that should be obtained for review in connection with the reopened claim.  

Second, the Veteran should be scheduled for a VA examination in order to determine the current nature and likely etiology of the claimed left knee condition.  See McLendon v. Nicholson, 20 Vet. App. 79, 81  (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

   1.  The RO should take appropriate steps to obtain copies of all records referable to VA or non-VA medical treatment including the reported left knee arthroscopic surgery rendered the Veteran for the claimed left knee condition since service.  Any records obtained should be associated with the claims file. 

All attempts to secure these records, and any response received, must be documented in the claims file. If no records are available, a response to that effect is required and should be documented in the file.

    2.  After securing any additional VA treatment records, and any other additional evidence, the RO should have the Veteran scheduled for a VA examination to determine the nature and likely etiology of the claimed left knee disorder.  

For purposes of the examination, the examiner should accept the Veteran's statements as true.  The examination should include any diagnostic testing deemed necessary, including laboratory tests or X-ray study. 

After reviewing the entire record and examining the Veteran, the examiner should provide an opinion as to whether it is at least as likely as that the Veteran suffers from current left knee disability due to an injury or other event or incident of his period of active service.  

The examiner should provide a clear rationale for all opinions with a discussion of the facts and medical principles involved.  The Veteran must be advised that failure to report for a scheduled VA examination without good cause shown may have adverse consequences for his claims. 

The claims folder and Virtual VA records must be made available for review for the examination and the examination report must state whether such review was accomplished.

    3.  The RO then should review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full. If any development is incomplete, appropriate corrective action is to be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing physician for corrective action.  See Stegall v. West, 11 Vet. App. 268, 271  (1998).

4.  After completing all indicated development to the extent possible, the RO should readjudicate the reopened claim remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the RO should furnish a fully responsive SSOC to the Veteran and his representative and they should be afforded a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition. 

No action is required of the Veteran until he is otherwise notified by the RO.  By this action, the Board intimates no opinion, legal or factual, as to any ultimate disposition warranted in this case.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369  (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by The Board of Veteran's Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Department of Veterans Affairs


